DETAILED ACTION
	This communication is responsive to Amendment, filed 10/11/2022. 
Claims 21-40 are pending in this application. In the Amendment, claims 21, 28 and 35 have been amended. This action is made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,170,705 in view of Brewer et al. (Pub. No. US 2009/0177538).  Claims 1-19 of U.S. Patent No. 9,170,705 contain every element of claims 21-40 except for some obvious variation such as video and images as selectable objects. However, the obvious variation is being taught by Brewer (figs. 1-2, [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Brewer in the invention of Pat ‘479 in order to provide the user with promotional content that comprises many forms of information, such as text, images, and videos.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 28 and 35 recite the limitations of  “a content item comprising a video and a first image”, “the first state displaying the (i) the first video and (ii) the first image as first image as a first input object in a selectable state” and “the second state including (i) the first video, (ii), a second image as a second selectable object, and (iii) a third image as third selectable object”. It is unclear from the specification that there is support for each of the cited limitations. In addition, it is unclear from the specification where there is support that the same video is being presented in both first state and second state.
The examiner requests the applicant to point out where there are support for each and every limitations cited above.
The applicant’s remarks which states “As an initial matter, the applicant explains that “promotional content 112 may include various types of formats such as text, image, video, audio, other formats suitable to convey promotional content 112, and/or any combination of formats” (emphasis added par. 27; see also par. 49). Specifically regarding the state transitions and the interactions with images as selectable objects, the applicant explains, with reference to Fig. 4, that “first state 402 of promotional content 112 transitions to second state 404 when a first input related to promotional content 112 in first state 402 is received. For example, a user may click on promotional display 320 when the first portion of promotional content 112 is being displayed in first state 402” (par. 72). In this example scenario, the promotional display 320 is an image operating as an input object in a selectable state. The applicant further explains that “when a second user input is received when promotional content 112 is in second state 404, promotional content 112 may transition to third state 406. For example, the user may click on a call-to-action button displayed while promotional content 112 is in second state 404. Third state 406 may include further actions such as causing a web browser to display a website of an advertiser, displaying a confirmation or cancel dialog, displaying a click-to-call input, displaying a click-to-buy input, displaying a send short message service message input, displaying a save coupon input, or otherwise performing an action related to the call-to-action.” (par. 73). The specification refers to buttons as “input objects” at par. 64, for example.
The examiner does not agree for the following reasons 
The applicant’s remarks explain that promotional content can be transition from a first state to a second state when a user “may click on promotional display 320 when the first portion of promotional content 112 is being displayed in first state 402” (par. 72). In this example scenario, the promotional display 320 is an image operating as an input object in a selectable state”. In addition, the Applicant further explains “when a second user input is received when promotional content 112 is in second state 404, promotional content 112 may transition to third state 406. For example, the user may click on a call-to-action button displayed while promotional content 112 is in second state 404. Third state 406 may include further actions such as causing a web browser to display a website of an advertiser.” And furthermore, the promotional content may include various types of formats such as text, image, video, audio, other formats suitable to convey promotional content 112, and/or any combination of formats. 
It appears that the specification only discloses transition of the promotional content from the first sate to a second state based on selection of the promotional image operating as an input object. The promotional content may include various types of formats such as text, image, video, audio, other formats suitable to convey promotional content 112, and/or any combination of formats.
 It is unclear from the applicant remarks that there is support from the specifications for the claim limitations of “a content item comprising a video and a first image”, “the first state displaying the (i) the video and (ii) the first image as a first input object in a selectable state ” and “the second state including (i) the first video, (ii), a second image as a second selectable object and (iii) a third image as third selectable object.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koningstein (Pub. No 2005/0096980) and Brewer et al. (“Brewer” Pub. No. No US 2009/0177538).
Per claim 21, Koningstein teaches a method, comprising:
receiving, by a device comprising one or more processors, a content item comprising a promotional content and a first image ([0022]);
displaying, by the device, the content item in a first state, the first state displaying the (i)  promotional content and (ii) a first input object in a selectable state (fig. 1, a first input object 110; [0022]; [0026]; which show displaying promotional content in a first format (i.e. first state));
detecting, by the device, a first interaction with the first input object that causes the content item to transition from the first state to a second state ([0022]; [0026]; [0031]; which show selecting expansion icon 110 or through some other user-imitated action);
displaying, by the device, the content item in the second state in response to the first interaction, the display of the content item in the second state including (i) the promotional content, (ii) a second selectable object, and (iii) a third selectable object (fig. 2; [0022]; [0023]; [0026]; [0031]- [0034]; which show expanded format (i.e. 2nd state). The second format includes selectable objects such as 230, 240, 250 and 290);
detecting, by the device, a second interaction with the second selectable object or the third selectable object while the content item is displayed in the second state (fig. 2; [0032]; [0065]; [0066]); and
displaying, by the device, in response to the second interaction, a landing page corresponding to the second selectable object or the third selectable object (figs. 2, 7, 8 and 11; [0032]; [0065]; [0066]; which show displaying a web page that includes content specified in the URL associated with menu option).  
Koningstein does not specifically teach the promotional content is a video content, and images as selectable objects. 
However, Brewer teaches the promotional content is a video content, and images as selectable objects (fig. 2; [0023]; [0027]; [0028]; [0030]; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Brewer in the invention of Koningstein in order to provide the user with promotional content having transitional states that comprises many forms of information, such as text, images, and videos and allowing the user to transition between state to gain additional information relating to the promotional content.
Per claim 22, the modified Koningstein teaches the method of claim 21, wherein displaying the content item in the second state further comprises displaying, by the device, a transition effect that indicates a change from the first state to the second state.  
Pe claim 23, the modified Koningstein the method of claim 21, wherein displaying the content item in the first state further comprises hiding, by the device, a second portion of the content corresponding to the second state ([0007]; [0026]; delivering a morphing advertisement that transitions from one display format to another display format, thus, indicates a visual change from one format to another).  
Per claim 24, the modified Koningstein teaches the method of claim 21, wherein the content item further comprises the second image and the third image (Koningstein, fig. 2; [0022]; [0023]; [0026]; [0031]- [0034]; Brewer, fig. 2; [0023]; [0027]; [0028]; [0030]; [0032]).
Per claim 25, the modified Koningstein teaches the method of claim 21, wherein displaying the content item in the first state further comprises displaying, by the device, first text in a first region of an interface presented on the device; and wherein displaying the content item the second state further comprises displaying, by the device, second text in a second region of the interface presented on the device (Koningstein, fig. 2; [0022]; [0023]; [0026]; [0031]- [0034]).
Per claim 26, the modified Koningstein teaches the method of claim 21, wherein displaying the content item in the second state further comprises: displaying, by the device, a fourth input object while the content item is displayed in the second state; detecting, by the device, a third interaction with the fourth input object and transitioning, by the device, display of the content item in the second state to the first state (Koningstein, fig. 2; [0022]; [0023]; [0026]; [0031]- [0034]).
Per claim 27, the modified Koningstein teaches the method of claim 21, comprising the seize of the display of an advertisement, the size of the expansion, where the advertisement is placed may be controlled (fig. 2; [0022]), but does not wherein displaying the content item in the first state occupies the same space within a display of the device as when displaying the content item in the second state.  However, Brewer further teaches fixed dimension space allocated for advertisement ([0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Brewer in the invention of Koningstein in order to reserve display space by providing fixed dimension space for advertisement.
Claims 28-34 are rejected under the same rationale as claims 21-27 respectively.
Claims 35-40 are rejected under the same rationale as claims 21-26 respectively.

Response to Arguments
	Applicant’s primary argument is that “in Koningstein “an expansion icon or other control element 110 may be provided to enable a user to request the transition of advertisement 105 into a second display format (e.g., a more detailed textual format, a graphical format, or a menu-driven interface format, just to name a few)” (par. 26) (emphasis added). Thus, even if one were to combine Koningstein with Brewer to include a video as proposed by the Office, Koningstein necessarily requires that the format of the video be modified or changed.”
 
The examiner does not agree for the following reasons:
Applicant's arguments fail to comply with 37 CFR 1.11 l (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing outhow the language of the claims patentably distinguishes them from the references. 
Applicant's arguments do not comply with 37 CFR 1.11 l(c) because they do not clearlypoint out the patentable novelty which he or she thinks the claims present in view of the state ofthe art disclosed by the references cited or the objections made. Further, they do not show howthe amendments avoid such references or objections. 

During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In this case, the combination of Koningstein and Brewer reads on the claim language of “displaying, by the device, the content item in a first state, the first state displaying the (i) video and (ii) the first image as a first input object in a selectable state; detecting, by the device, a first interaction with the first input object that causes the content item to transition from the first state to a second state; displaying, by the device, the content item in the second state in response to the first interaction, the display of the content item in the second state including (i) the ”
For example, Koningstein teaches displaying, by the device, the content item in a first state, the first state displaying the (i) promotional content and (ii) a first input object in a selectable state (fig. 1, a first input object 110; [0022]; [0026]; which show displaying promotional content in a first format (i.e. first state));
detecting, by the device, a first interaction with the first input object that causes the content item to transition from the first state to a second state ([0022]; [0026]; [0031]; which show selecting expansion icon 110 or through some other user-imitated action);
displaying, by the device, the content item in the second state in response to the first interaction, the display of the content item in the second state including (i) the promotional content, (ii) a second selectable object, and (iii) a third selectable object (fig. 2; [0022]; [0023]; [0026]; [0031]- [0034]; which show expanded format (i.e. 2nd state). The second format includes selectable objects such as 230, 240, 250 and 290). 
In addition, Brewer similarly discloses promotional content having two or more states that comprises many forms of information, such as text, images, and videos, and images as selectable objects. Furthermore, Brewer discloses that the promotional content may be embodied as a movie, which may permit the user to transition the movie to a second state having targeted content. (fig. 2; [0023]; [0027]; [0028]; [0030]; [0032]) 

Furthermore, in regard to applicant’s remarks regarding the double patenting rejection. The examiner acknowledges that US patent No. provided in the office action having typographical error. The examiner included the number “883,479” that is from application 12/883,479 (Pat. No. 9,170,705), in which the instant application is a continuation of.  Accordingly, the examiner has corrected the patent no. to 9,170,705 as in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175